﻿In transmitting the sincere congratulations of the Government of Madagascar, allow us to echo the words that have been expressed since the Assembly elected you to conduct the business of its forty-sixth session. You are a man of experience, dialogue and conviction, and we know that you will place these qualities at the service of the Organisation and of international cooperation.
The same concern guided your predecessor. Ambassador Guido de Marco. Right to the end of his mandate, he constantly took the initiative to strengthen the role of the General Assembly to represent us where events were important, thus committing us to greater responsibility. He did not disappoint the trust that we placed in him, and we are grateful to him.
Finally, my delegation bids welcome to the delegations of Estonia, Latvia and Lithuania, Korea, the Marshall Islands and Micronesia. We will always be ready to seek and develop with them the common good in solidarity and understanding. We are particularly happy that the Democratic People's Republic of Korea and the Republic of Korea now have an opportunity to work within the Organization for the independent, peaceful reunification of their country, without foreign interference.
Universality is once again on our agenda. People often talk of the universal acceptance of the principles of the Charter and of certain values, and when we admitted to membership the seven new Members that I have just mentioned it really is the universality of our Organisation that we are proclaiming even if the end of the cold war, as in the past the end of the colonial era, promoted expanded participation in international life.
We believe that this participation is essential if we wish to counteract marginalization and hegemony. So long as there was confrontation or rivalry we sought to have recourse to solutions always based on commonly acknowledged, albeit rarely applied, principles, when the time came to take a decision. Our situation was certainly an awkward one because we were convinced that we were siding with reason while at the same time we felt that we had no grip on reality. From one frustration to another we gave less importance to the right to participate, and universality gradually gave way to antagonism or, even worse, to indifference.
But times have changed. The march of history has speeded up and not a month, a week or a day passes without our being assailed by events that are difficult to analyse or react to immediately and whose significance is realized by us through the effects that inevitably follow in other places and in other fields.
In a word, the frenetic and intense pace of events that we are witnessing leads us to believe that we are experiencing a world revolution affecting all human activities. The subject is too important to be skimmed over in an obviously limited statement, but right now we have to define our positions in the context of a situation that we cannot ignore any further. In the meantime, allow me to tie Ariadne's thread and turn to more prosaic considerations, that is to say to the activities of our Organization.
The Secretary-General has accustomed us to a relationship in which he agreed to share with us his hopes and his disillusionment, his satisfaction at certain positive trends and his concerns about the obligations of Member States. Again this year he has continued in that tradition although we are somewhat disappointed because as a "gentleman", in the classic meaning of the word, he has refused to give an assessment of his mandate.
However these were 10 years during which quietly and patiently he has seen to it that the Organization has a new confidence in itself; 10 years of rehabilitation and revitalization. The work will never be done but it will be recalled that it was under his mandate that the Organization lived through its finest hours, illustrated by the peace-keeping operations that won us the Nobel Prize in 1988; the accession of Namibia to independence; the end of the war between Iraq and Iran; the normalization of the situation in Afghanistan; the entry into force of the cease-fire in Western Sahara; the comprehensive political settlement in Cambodia; the mediation and observer missions in Nicaragua, Haiti, El Salvador and Angola; the role the United Nations played after the Gulf War; and, recently, the release of the hostages in Lebanon.
It is true that the questions of Cyprus, the Middle East and South Africa remain outstanding but we know the interest that he has in them and it is no mere chance that in Cyprus the parties there have renewed their commitment to continue their discussions; that the peace conference on the Middle East is in hand; and that, finally, a peace agreement has been signed between the parties concerned in South Africa to put an end to violence.
A tribute is due to the devotion of the Secretary-General, to his ability to look ahead and to act and particularly his concern to preserve the prestige and effectiveness of the Organization in all circumstances. It will not be said that the tribute that my delegation has just paid to the Secretary-General is intended to pass over in silence the questions of concern to our Organisation, that is, the questions of political and economic security. However, before touching on that I wish to turn again to the situation in southern Africa.
We take note of the measures taken by the South African Government to dismantle the legal bases of apartheid while hoping for a more honest initiative to eradicate the very spirit that promoted the birth and maintenance of apartheid.
Within the United Nations we must define another strategy to speed up the process already started and shoulder our responsibilities in a specific manner for the advent of a new South Africa, a non-racial and democratic South Africa. So that the Organization may consistently struggle against apartheid, it must be there to guarantee and satisfy the aspirations of the majority; it must offer its good offices, mediation and even its arbitration to all parties to guarantee a political presence and in order to prevent the risk of a breakdown in the current negotiations.
That is the least we can do now that the role of the Organization in the maintenance of peace and international security has evolved in such a marked way. Because, by definition, the settlement of the situation in South Africa will have an influence on peace, regional security and cooperation - and my country is concerned in this - and also, by definition, the absence of this settlement will once again lead to threats to the peace and to international security.
The era of bipolarisation is over - it is now a mere historical curiosity in East-Meat relations - whereas North-South contradictions still exist despite protestations of solidarity and interdependence. Notwithstanding that, the vision of a more just world has not been abandoned. And in this inevitable transitional period, which is so full of promise and uncertainty, we recognise that public opinion is right to pin its hopes on our Organisation, whose principles remain universally accepted and respected. This consensus has enabled us to make better and fuller use of the machinery envisaged in the Charter with regard to the maintenance of international peace and security.
However, we believe that many of the provisions relating to collective security have never been given optimal effect. We are thinking in particular of the opportunities offered by the Charter in the field of preventive diplomacy. Other not incompatible paths also deserve exploration - establishing a system of evaluation, prevention, management and solution of crises and conflicts, and providing the Secretary-General with a suitable structure. Such measures would, we believe, help to strengthen the credibility and effectiveness of the United Nations.
Similarly, it is high time to provide the various peace-keeping operations with an official legal framework. Forged through practice, those operations have proved to be a new and more effective procedure, better adapted to present-day realities. This framework document would define their criteria and functions in order to forestall any violation of Charter purposes and principles to suit the special interests of an individual State or group of States. There will be no legitimate collective action without majority support, and we would be imperilling the democratic principle of our Organization were we, under cover of pragmatism or emergency, imprudently to
set aside universally acknowledged norms in favour of theories that are far from being unanimously accepted.
In order for our Organisation to live up to the promises made to the peoples of the world, the following elements must be combined the mandate of the principal organs must be re-examined, bearing in mind interdependence and the global nature of the problems dealt with; coordination among those bodies must be strengthened to ensure improved harmonisation and greater cooperation; there must be a collective commitment to the Organisation's restructuring. In any event, the active participation of all will help us better to meet the challenges - and I use that word advisedly - posed by the pressing need for democratisation.
Thus revitalised, our Organization must commit itself as a matter of priority to preserving future generations from the scourge of war. Conditions have never been so propitious for achieving that purpose set out in the first words of the Charter. A military alliance has been dissolved, and Europe, meeting at Paris in November 1990, took concrete steps to reduce its immense concentration of armed forces. At the same time, the two nuclear super-Powers have begun destruction of types of weapons described in the various agreements in force; they have finally exchanged instruments of ratification for the threshold Treaty and the partial test-ban Treaty, and they have concluded the much-awaited Treaty on strategic arms limitation, the so-called START Treaty.
The initiative taken by President Bush on 27 September has now - and we welcome this - been added to the many disarmament proposals advanced by others. Clearly, a concerted and coherent approach is needed, for general and complete disarmament under international control, which is the ultimate goal of all our efforts, can be brought about only within a multilateral context.
The Charter confers upon the United Nations a central role and a primary responsibility in the field of disarmament. Member States solemnly reaffirmed this in the Final Document of the first special session of the General Assembly devoted to disarmament. We must recreate the consensus we enjoyed then and again place our trust in the United Nations, which so recently demonstrated its ability in such complex areas of disarmament as the drawing up of a draft convention on chemical weapons, the Special Commission set up under Security Council resolution 687 (1991), and the embargoes established by the Security Council.
We often say that international security, if it is to be credible, must also extend to the economic field. I shall not go into all the problems of the developing countries or into the challenges they must face, nor shall I dwell on the responsibilities of the developed countries in this respect. We have discussed this here and in other forums and I shall confine myself today to the case of Africa, which could also be that of other regions of the world.
The prime victim of the collapse of primary-commodity prices, crushed under the weight of foreign debt, suffering from major handicaps with regard to infrastructure, haunted by the spectre of famine, malnutrition and endemic disease, struck by various natural disasters - Africa has become the poorest region of the world, with a constantly increasing negative growth rate.
Aware of this situation, the United Nations adopted the Programme of Action for African Economic Recovery and Development. Five years after the adoption of that Programme of Action, its goals have not yet been attained. The response we were awaiting from the developed countries and international economic and financial institutions has not been commensurate with their commitments, whereas the majority of African countries have agreed to make the reforms that were imposed on them - and I use the word "imposed" advisedly.
The economic, social and political costs of that operation have been high, and we shall continue to suffer from them without being able to set any limits. Yet Africa remains ready to renew its commitment to implement the needed transformational policies, as is evidenced, inter alia, in the adoption of the African Charter for the peoples' participation in development and the proposals put forward following the final evaluation of the Programme. But the new framework for cooperation must be able to guarantee us sufficient resources, reduction and cancellation of debt, and adoption of lasting solutions to the problem of commodities, all in the hope that the pact thus concluded will enjoy the real support of Africa's partners.
But Africa is not the only continent in the third world, and it is our duty to echo the concerns felt in other regions with regard to our collective participation in world economic management. We speak of the globalization of the world economy, while what we are witnessing is fragmentation among the various interested parties, skewed methods of resolving key issues, a regionalization of economic activities among the industrialized countries and a weakening of discipline in financial, monetary and trade policies. Such a situation is not conducive to any new policy one might want to institute on a world-wide scale and prevents us from resolving problems inherited from a system that is being carefully kept in obsolescence in order to draw iniquitous profits from it.
Thus, despite the various initiatives and proposals, some of which have begun to be implemented and which may be useful for future reference, the foreign-debt crisis only gets worse. In order to resolve this crisis we need an international debt strategy containing long-term relief measures and greater debt-reduction compatible with the debtor countries' real ability to pay, taking into account their growth prospects and development. Thus, to free us from the constraints resulting from successive rescheduling, we reiterate the appeal for a fundamental re-adaptation of the existing mechanisms.
Similarly, the resources available to finance development, already inadequate, are in effect being diverted in order to satisfy other needs born of the integration of the Eastern European countries or the rebuilding o£ countries the victims of the Gulf war.
That is why we support the idea of convening an international conference on development financing, because it is time to consider all initiatives on ways to release additional resources and to take steps to allocate to development a reasonable portion of the "peace dividend", estimated at almost $120 billion a year.
In addition, we are convinced that the protection of the environment, far from being a marginal activity, must be considered an integral part of any development effort, with the support of the international community. Any solution proposed in this area must preserve our development priorities and guarantee the principle of proportionality as regards contributions and responsibility.
The complexity of the problems I have mentioned requires that multilateral economic cooperation be strengthened: North-South, South-South and sub-regional cooperation, such as what we are already doing in the framework of the Committee on the Indian Ocean, which is to regroup the islands in the south-western part of that Ocean. The Declaration adopted by the General Assembly at its eighteenth special session and the new international strategy for development are the logical framework for such action.
It is appropriate, then, to strengthen the capacity of the United Nations to deal effectively with all economic problems. A role of coordination and orientation should be given to the Economic and Social Council, which in future should be called the "Council for Economic Security" if we wish to see more just and equitable economic relations.
On bearing and reading the words of the heads of delegation that preceded me, I believe that there might be a consensus on the ideas of peace, progress and social justice, on the role of the United Nations in promoting these principles, and on equal, universal participation in international relations. It could not be otherwise, in fact, because we are condemned to our dreams - that is to say, to hope that there will be no more ideological confrontation, that solidarity will stave off any risk of domination and hegemony and that all nations will enjoy an equal right to well-being and security.
Forty-six years ago the problem was posed in the same terms. Peoples were given to understand - peoples whose aspirations have scarcely changed - that it sufficed to respect the principles of the Charter and to seek to achieve its stated objectives to guarantee the advent of a new era. We know what the situation is, and it is not appropriate for me to return to the recriminations resulting from injustices of all kinds. However, the new era that has been so widely proclaimed continues to be a Utopian ideal; we are still awaiting it.
It is not normal that from one decade to the next we blindly advocate a new order. It is not normal either for us to hide behind the universality of Charter principles to proclaim its inviolability. Nor is it normal that in a world committed to pragmatism we refuse to draw conclusions from the political, economic and social upheavals that affect all societies without differentiation. In short, we need a new Charter!
A shocking conclusion to be sure, but let us recognize that in the end the revision of our Charter, in particular Chapters VII to XIII, will be only a temporary measure, soon to be overtaken by events. We do not intend to open a discussion on this subject at this stage, but we call on all members to give serious thought to this possibility and to start the necessary consultations. This will be a long endeavour, but let us be like the medieval cathedral-builders of Europe, always inspired by unfaltering faith.
Before I conclude and before I thank my distinguished audience, I should like to quote two Malagasy proverbs appropriate to our circumstances: "Crossing a long plain gives one time to meditate"; and "A house is built by several people, not by just one individual".
